DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,606,675. Although the claims at issue are not identical, they are not patentably distinct from each other because regarding claim 1, the limitations pertains to “A system for monitoring job execution, comprising: an interface configured to: receive an indication to start a cluster processing job, and a processor configured to: determine whether processing a data instance associated with the cluster processing job satisfies a watchdog criterion” are fully disclosed in the stated Patent in claim 1, col. 7, lines 15-19, 22-24, regarding limitations pertains to “and in the event that processing the data instance satisfies the watchdog criterion: determine whether the cluster processing job should be killed” are fully disclosed in the stated Patent in claim 1, col. 7, lines 25-27, regarding limitations pertains to “determine whether the cluster processing job be killed after a single data instance that satisfies the watchdog criterion, and in response to a determination that the cluster processing job be killed after the single data instance that satisfies the watchdog criterion,  indicate that the cluster processing job should be killed” are fully disclosed in the stated Patent in claim 1, col. 7, lines 31-34.
Regarding claim 2 of the stated application, all the limitations are fully disclosed in claim 2 of the stated Patent.
Regarding claim 3 of the stated application, all the limitations in the claim are fully disclosed in claim 3 of the stated Patent.
Regarding claims 4-9 of the stated application, all the limitations in the claims are fully disclosed in claims 4-9 of the stated Patent.
Regarding claim 10 of the stated application, all the limitations in the claim are fully disclosed in claim 11 of the stated Patent.
Regarding claim 11 of the stated application, all the limitations in the claim are fully disclosed in claim 10 of the stated Patent.
Regarding claim 12 of the stated application, all the limitations in the claim are fully disclosed in claim 11 of the stated Patent.
Regarding claim 13 of the stated application, all the limitations in the claim are fully disclosed in claim 12 of the stated Patent.
Regarding claim 14 of the stated application, all the limitations in the claim are fully disclosed in claim 1, col. 7, lines 28-29 of the stated Patent.
Regarding claim 15 of the stated application, all the limitations in the claim are fully disclosed in claim 1, col. 7, lines 28-29 of the stated Patent.
Regarding claim 16 of the stated application, all the limitations in the claim are fully disclosed in claim 15 of the stated Patent.
Regarding claim 17 of the stated application, all the limitations in the claim are fully disclosed in claim 1, col. 7, line 28 of the stated Patent.
Regarding claim 18 of the stated application, all the limitations in the claim are fully disclosed in claim 1, col. 7, lines 31-34 of the stated Patent.
Regarding claim 19 of the stated application, the limitations pertains to “A method for monitoring job execution, comprising: receiving an indication to start a cluster processing job, and determining, using a processor, whether processing a data instance associated with the cluster processing job satisfies a watchdog criterion” are fully disclosed in the stated Patent in claim 16, col. 8, lines 20-21, 24-26, the limitations pertains to “determining whether the cluster processing job should be killed, comprising: determining whether the cluster processing job be killed after a single data instance that satisfies the watchdog criterion” are fully disclosed at col. 8, lines 24-31, the limitations pertains to “and in response to a determination that the cluster processing job be killed after the single data instance that satisfies the watchdog criterion, indicating that the cluster processing job should be killed” are fully disclosed at col. 8, lines 34-37.
Regarding claim 20 of the stated application, the limitations pertains to “A computer program product for monitoring job execution, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for: receiving an indication to start a cluster processing job, and determining whether processing a data instance associated with the cluster processing job satisfies a watchdog criterion” are fully disclosed in the stated Patent in claim 16, col. 8, lines 38-42, 45-47, the limitations pertains to “and in the event that processing the data instance satisfies the watchdog criterion: determining whether the cluster processing job should be killed, comprising: determining whether the cluster processing job be killed after a single data instance that satisfies the watchdog criterion” are fully disclosed at col. 8, lines 48-55, the limitations pertains to “and in response to a determination that the cluster processing job be killed after the single data instance that satisfies the watchdog criterion, indicating that the cluster processing job should be killed” are fully disclosed at col. 8, lines 55-58.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent # 8,412,984 to Maybee et al., relates to a debugger that can be activated in response to an unhandled suspension event in the process on a compute node, the debugger can send notification messages regarding the unhandled suspension event.
U.S. Patent # 9,633,198 to El-Rafei et al., relates to a method of detecting an anomalous process using a corresponding process behavior model.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NADEEM IQBAL/Primary Examiner, Art Unit 2114